Order confirming report of official referee, fixing the sum of $2,500 as reasonable compensation for legal services and directing payment thereof by appellant to respondent, modified by reducing the sum of $2,500, wherever it appears in the said order, to the sum of $1,500, and as so modified, affirmed, without costs. For the work of so-called preparation for trial, involving acquirement, generally, of the facts and of the applicable law, paid in part at least by the sum of $750, conferences with respect to settlement, although it was recognized that settlement was futile, and study of law relating to examination before trial, we are of opinion, under the facts and circumstances here, wherein claimants reduced nothing to written form, the sum of $1,500 is ample compensation. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.